DETAILED ACTION
Claims 1-3, 5-7, 9-10 and 12-19 are pending.  Claims 4, 8 and 11 are cancelled and claims 17-19 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the claim amendments and the specification correction in this examiner’s amendment was given via phone by David Vaughan (Reg. No. 73,726) on January 20, 2022.
The application has been amended as follows:
Claims 14 and 15 are cancelled.

Title	ENVIRONMENTAL APPARATUS CONTROLLER WITH LEARNING CONTROL BASED ON USER CONDITION

Specification
Please disregard the line that reads ‘Please remove the heading beginning at page 63, line 25.’ on page 4 of the amendment to the specification filed 1/23/2020.  There is no page 63.
REASONS FOR ALLOWANCE
Claims 1-3, 5-7, 9-10, 12-13 and 16-19 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Parker et al. U.S. Patent Publication No. 20160341436 teaches an environmental apparatus controller configured to perform control over multiple types of environmental apparatuses that performs learning control based on a user condition,  Oobayashi et al. U.S. Patent Publication No. 20200037416 teaches a selection control unit that is configured to, when the selection control unit selects one of the plurality of control change plans, select while rotating combination patterns of multiple types of the environmental apparatuses, Baker et al. U.S. Patent Publication No. 20160054023, which discloses a load control system that controls an electrical load in a space of a building based on one or more parameters regarding the physical condition of an occupant and Hasegawa U.S. Patent Publication No. 20180225113 teaches updating a parameter based on a predetermined number of samples.
None of these references taken either alone or in combination with the prior art of record discloses an environmental apparatus controller configured to perform control a plurality of environmental apparatuses of different types, the environmental apparatus controller comprising: a grasping unit configured to grasp current mental and physical condition information on a current mental and physical condition of a user, environmental situation information, and target relationship 
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119